Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
In the documents filed on 11/24/2021: 
Claim(s) 1, 7, and 13 (and by extension its/their dependents) have been amended. 
Claim(s) 4 and 12 has/have been canceled. 
Claim(s) 1-3, 5-11, and 13-14 is/are pending in this application.
Claim(s) 1-3, 5-11, and 13-14  have been rejected below.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but are not persuasive. 
With respect to claim 7 applicant argued:
Hence, Conrad teaches an inversely proportional speed to the current load, but fails to disclose any low load threshold or a low vehicle speed producing a predefined acceptable performance of the functional implement, as presently claimed in claim 7. 
In particular, claim 7 recites, "the first functional implement load defining a low load threshold, below which threshold adjusting of the vehicle speed as a function of the functional implement load does not result in gains to performance of the functional implement," and "the second vehicle speed comprising a low vehicle speed which produces a predefined acceptable performance of the functional implement at or below the low load threshold". 
The advantages of such features are disclosed at least in paragraph [0056] of the application as filed. For example, paragraph [0056] recites that "In an example in which the vehicle 500 comprises a seed spreader, a low load on the functional implement 522 (e.g. spreader disc) may indicate that the vehicle 500 is running low on seed to spread, which may 
In particular, Conrad does not disclose a stepwise control of the vehicle speed, according to current functional implement load, and varying the vehicle speed proportional to the functional implement load thereafter. Rather Conrad only shows an inversely proportional control of vehicle speed as a function of the functional implement load. 
As such, at least claim 7 is patentable over Conrad, as are claims dependent thereupon. 

The examiner respectfully disagrees. Conrad ¶[40] appears to teach this feature as shown below: 

[0040] Once the mower 2 has been activated with the intent to run the blade motors 24 (key switch 82 is ON and the PTO blade switch 98 is actuated), power is provided to each of the blade controllers 48. Once the blade controllers 48 send power to the blade motors 24, a current flow from the blade controllers 48 is established. The amount of current flowing from the blade controllers 48 to the blade motors 24 is monitored by the blade controllers 48, which subsequently provide a signal to the visual display unit 100, to display the current for the operator to view. The blade speed switch 94 can provide two functions, it can be used to disable the low speed function (“Hi” mode) or to initiate a lower speed signal for the blade motors 24 when the condition of a current load less than a pre-set value “A1” is recorded by the blade controller 48. When the blade speed switch 94 is set to “Lo” mode by the operator and a low current flow is sensed by the blade controllers 48, the blade controllers 48 can automatically reduce the maximum speed of the blade motors 24 to the “Lo” setting, until the current flow substantially increases, warranting a change back to the maximum speed established by the “Hi” speed setting. As the blade motors 24 encounter heavier cutting loads, the speed of the blade motors 24 can be monitored via a signal from the internal speed sensor associated with one or more of the blade motors 24. The speed of the blade motors 24 can be maintained by adjusting the current flow from the blade controllers 48 to the blade motors 24. The varying current flow that occurs while encountering heavier cutting loads is monitored inside the blade controllers 48. When the current flow reaches a pre-set high current flow of greater than a load value “A2”, the blade controllers 48 will automatically send a signal to the drive wheel controllers 46 and the drive wheel motors 60, 62 will have their maximum speed reduced to a predetermined value “B1”. After the speed reduction, the current load on the blade controllers 48 (from the blade motors 24) is again monitored. If the current load monitored by the blade controllers 48 is subsequently reduced below the load value “A2”, the maximum speed of the drive wheel motors will be adjusted by the drive wheel controllers 46 back up to the original speed set by the operator, identified herein as “B2”. If the current load increases to exceed load value “A2”, the blade controller 48 will check to see if the current load exceeds a load value “A3”. If the current load from the blade controller 48 exceeds load value “A3”, the blade controllers 48 will reduce the maximum speed of the drive wheel motors 60, 62 further down to a drive speed “B3” via a signal to the drive wheel controller 46. If the load is reduced on the blade controllers 48, the drive speed is allowed to increase again to drive speed “B1”. If the current load remains high and reaches a load value “A4”, an alarm will sound on the display 100, the drive speed will remain slow at drive speed “B3”, and the current load of the blade controllers 48, having a value of “A4”, will be disconnected before damage can result to the blade controllers 48. The blade controllers 48 cannot be restarted until the PTO blade switch 98 is cycled “Off” and then back “ON”. Then, the cycle can start over again.

That is, Conrad ¶[40] teaches multiple thresholds which are used in order to determine when adjustments to the speed must be made. Most significantly it teaches:
¶[40]…The varying current flow that occurs while encountering heavier cutting loads is monitored inside the blade controllers 48. When the current flow reaches a pre-set high current flow of greater than a load value “A2”, the blade controllers 48 will automatically send a signal to the drive wheel controllers 46 and the drive wheel motors 60, 62 will have their maximum speed reduced to a predetermined value “B1”.

That is, the load value “A2” corresponds to applicant’s claimed  low load threshold, below which threshold adjusting of the vehicle speed as a function of the functional implement load does not result in gains to performance of the functional implement," and "the second vehicle speed comprising a low vehicle speed which produces a predefined acceptable performance of the functional implement at or below the low load threshold".
Conrad ¶[42] then extends on this by teaching:
[0042] Although the load sensing automatic drive and blade speed control process discussed above includes various preset levels (stages) for action to occur, in at least some embodiments, the process can be more linear. 

This in turn appears to teach the limitation in question however it is acknowledged that ¶[42] does not disclose when the linear process starts (ie at 0 load or in response to a low level 
More specifically the teachings of Conrad ¶[40] show wherein there is an initial threshold A2 based on the load detected in charge of triggering of the control of the vehicle speed. This in turn could be modified in view of the disclosure of Conrad ¶[42] which teaches that changes can be made in a linear manner. Together this would teach the limitation in question. Stated another way, Conrad ¶[40] alone teaches the behavior of the system claimed by applicant which occurs when the load is below the low load threshold (ie the system is set to a default speed). Conrad ¶[42] teaches the behavior of the system claimed by applicant which occurs when the load is above the low load threshold (the vehicle speed is modified in a linear manner). Conrad ¶[40] in view of Conrad ¶[42] therefore teaches the entirety of the limitation in question. 

Applicant’s arguments not explicitly addressed above have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.
Claim Objections
Applicant’ claim 13 is objected to because it appears to contain a typo. Claim 13 currently reads:
7[[12, wherein the vehicle further comprises an interface to set the first vehicle speed, the first functional implement speed, and the second functional implement speed.

Applicant claim says it depends from claim 7[[12. It would appear that applicant’ intended for the claim to read claim 7[[12]] (ie dependent from claim 7 with the word 12 removed). Claims examined as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends from claim 4 which had been canceled. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3 and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2016/0014956) in view of Matsuda (US 2018/0338417).

With respect to claim 1 Matsumoto teaches a vehicle comprising: 
a driving assembly to propel the vehicle at a vehicle speed (Matsumoto Fig. 1-2 element 16 ¶[84] Travel Motors); 
a functional implement assembly to actuate a functional implement at a functional implement speed (Matsumoto Fig. 1-2 element 15 ¶[80] Mower Motors); 
a vehicle speed sensor to monitor the vehicle speed (Matsumoto ¶[133]); and 
a controller to control the functional implement assembly to vary the functional implement speed proportionally to the vehicle speed (Matsumoto ¶[85]).  
determining whether the vehicle is on (Matsumoto ¶[89])
Matsumoto does not explicitly disclose the steps of:

in response to determining that the current vehicle speed is greater than the first vehicle speed, varying the functional implement speed directly proportional to the vehicle speed.

However, it is noted that these features would inherently be taught by Matsumoto. Specifically Matsumoto ¶[85] teaches:
[0085] A rotary speed of the mower motor 15 is controlled so as to work with a rotary speed of the traveling motor 16. In other words, when a travel speed is accelerated, the rotary speed of the mower blade is also accelerated, and when the travel speed is dropped, the rotary speed of the mower blade is also dropped.

More specifically, with respect to “a current vehicle speed is zero”, and “setting the functional implement speed to a first functional implement speed that comprises an idle speed.” It is inherent that Matsumoto must have an initial speed that the blade moves at if the vehicle is not moving even if this speed is itself 0.
With, with respect to “in response to determining that the current vehicle speed is greater than the first vehicle speed, varying the functional implement speed directly proportional to the vehicle speed.” This is directly taught by Matsumoto ¶[0085]. More specifically, applicant’s explicit recitation of “a current vehicle speed is zero,”  and “vehicle speed is greater than the first vehicle speed” are speed states that would inherently be encompassed by the range of operating speeds of the system taught by Matsumoto. Additionally, the modifications to the functional implement speed claimed by applicant, in response to each operating speed, are the inherent actions that would be taken by the system taught by Matsumoto in response to each claimed speed state as the vehicle speed increases. 

Matsumoto does not explicitly disclose the steps of:
determining whether the current vehicle speed is greater than zero and less than a first vehicle speed, and 
in response to determining that the current vehicle speed is greater than zero and less than the first vehicle speed, setting the functional implement speed to a second functional implement speed that comprises a low operating speed which produces a predefined acceptable performance of the functional implement at vehicle speeds at or below the first vehicle speed, the second functional implement speed greater than the first functional implement speed, and 

Matsuda teaches determining whether the current vehicle speed is greater than zero and less than a first vehicle speed (Matsuda Fig. 5 ¶[48-50] see specifically the horizontal line at low speeds), and 
in response to determining that the current vehicle speed is greater than zero and less than the first vehicle speed (Matsuda Fig. 5 ¶[48-50] see specifically the horizontal line at low speeds), setting the functional implement speed to a second functional implement speed that comprises a low operating speed which produces a predefined acceptable performance of the functional implement at vehicle speeds at or below the first vehicle speed (Matsuda Fig. 5 ¶[48-50] see specifically the vertical line at low speeds), the second functional implement speed greater than the first functional implement speed (Matsuda Fig. 5 ¶[48-50] see specifically the horizontal line at low speeds), and 
Thus as shown above Matsumoto teaches a base invention of a functional implement controlled based on vehicle speed and Matsuda teaches in response to determining that the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Matsumoto to apply the teachings of Matsuda because the teaching of in response to determining that the current vehicle speed is greater than zero and less than the first vehicle speed, setting the functional implement speed to a second functional implement speed that comprises a low operating speed which produces a predefined acceptable performance of the functional implement at vehicle speeds at or below the first vehicle speed taught by Matsuda was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a functional implement controlled based on vehicle speed taught by Matsumoto to yield the advantage of allowing a minimum speed at low speeds which prevents the implement from operating too slowly and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2 Matsumoto teaches a vehicle wherein the controller is to control the functional implement assembly to vary the functional implement speed directly proportional to the vehicle speed (Matsumoto ¶[85]).  

With respect to claim 3 Matsumoto teaches a vehicle wherein the vehicle comprises a lawn mower and the functional implement comprises a lawn mower blade (Matsumoto Fig. 1-2 ¶[80-84]).  

With respect to claim 6 Matsumoto teaches a vehicle wherein the vehicle comprises an electrically-powered vehicle (Matsumoto ¶[1]).


Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2016/0014956) in view of Matsuda (US 2018/0338417) and further in view of Kurihara (US 2020/0375103).

With respect to claim 5 Matsumoto teaches a vehicle, wherein the vehicle further comprises an interface to control the functional implement (Matsumoto ¶[126, 169]). The exact terminology used by Matsumoto is “the operating unit is at least needed to be capable of operating the sub mower motor 61, rotary motor 69 and slide motor 81.” Although it would appear that this would encompass setting the first vehicle speed, the first functional implement speed, and the second functional implement speed (the term operating is broad and would seem to include system settings) assuming arguendo and it does not applicant has been provided with Kurihara
Kurihara teaches a vehicle comprising a functional implement, wherein the vehicle further comprises an interface to variably set the functional implement speed (Kurihara ¶[7, 18, 
Thus as shown above Matsumoto teaches a base invention of a vehicle with a functional implement that rotates at a speed based on vehicle velocity. Kurihara teaches a technique of allowing the speed of a functional implement to be variable set based on an interface applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Kurihara to the base invention of Matsumoto since it would have resulted in the predictable result of allowing the speed of a functional implement to be variable set based on an interface and would have improved the system by giving a user more control over the rotational speed of the system thus making the system more useful. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Matsumoto to apply the technique from the teachings of Kurihara because the technique taught by Kurihara was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Matsumoto that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 7-8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2016/0183451).

With respect to claim 7 Conrad teaches a vehicle comprising: 
a driving assembly to propel the vehicle at a vehicle speed (Conrad Fig. 9 element 60 ¶[27] drive wheel motor); 
a functional implement assembly to actuate a functional implement at a functional implement speed (Conrad Fig. 1 element 24 ¶[25]); 
a functional implement load sensor to monitor a load delivered to the functional implement (Conrad [40-43]); and 
a controller to control the driving assembly to vary the vehicle speed proportionally to the functional implement load (Conrad ¶[40-43]) by: 
determining whether the vehicle is on and that a current functional implement load is zero (Conrad ¶[40]), and in response to determining that the vehicle is on and the current functional implement load is zero, setting the vehicle speed to a first vehicle speed (Conrad ¶[40] See specifically “A2” which is used to initially determine when to modify the vehicle speed); and 
determining whether the current functional implement load is greater than zero and less than a first functional implement load (Conrad ¶[40] “A2”), the first functional implement load defining a low load threshold, below which threshold adjusting of the vehicle speed as a function of the functional implement load does not result in gains to performance of the functional implement (Conrad ¶[40]), and 
in response to determining that the current functional implement load is greater than zero and less than the first functional implement load (Conrad ¶[40] “A2”), setting the vehicle 
Conrad does not explicitly teach the limitation of:
in response to determining that the current functional implement load is greater than the first functional implement load, varying the vehicle speed proportionally to the functional implement load.

However this feature would be rendered obvious in view of the previously cited teachings of Conrad ¶[40] and Conrad ¶[42].
Conrad ¶[42] is shown below:
[0042] Although the load sensing automatic drive and blade speed control process discussed above includes various preset levels (stages) for action to occur, in at least some embodiments, the process can be more linear. 

While this does teach “varying the vehicle speed proportionally to the functional implement load” it is acknowledged that ¶[42] does not disclose when the linear process starts (ie at 0 load or in response to a low level low load threshold). Assuming arguendo that ¶[42] alone excludes using a low load threshold to start linear control, it would be obvious to one of ordinary skill in the art that ¶[40] in view of ¶[42] does teach this feature.
More specifically the teachings of Conrad ¶[40] teaches wherein there is an initial threshold A2 wherein, based on the load detected going above A2, control of the vehicle speed is triggered. This in turn could be modified in view of the disclosure of Conrad ¶[42] which teaches that changes can be made in a linear manner to result in:


Stated another way, Conrad ¶[40] alone teaches a low load threshold and the claimed limitations which occur when the detected load is below the low load threshold (ie the system is set to a default speed) but not the behavior that occurs when the load is above the low load threshold. Conrad ¶[42], on the other hand, teaches the behavior of the system claimed by applicant which occurs when the detected load is above the low load threshold (the vehicle speed is modified in a linear manner) but not the specifics of using a low load threshold as a means to trigger this control. Together, Conrad ¶[40] in view of Conrad ¶[42] therefore teaches the entirety of the limitation in question and it would be obvious to one of ordinary skill in the art that these teachings could be applied to each other as they are different embodiments of the same invention and there is no teaching that would suggest they would prevent the low load threshold (A2) taught in Conrad ¶[40] from being used to initiate linear control taught in Conrad ¶[42].

With respect to claim 8, although the only specific example shown in Conrad is one where the vehicle speed is varied inversely proportional to the functional implement load, modifying to vary the vehicle speed directly proportional to the functional implement load would be obvious to try. More specifically, Conrad teaches that the vehicle speed can be varied according to the functional implement load. It is inherent that there is only 2 ways to vary the speed, inversely proportional or directly proportional. Although Conrad does teach an explicit example wherein the speed is varied inversely proportional, Conrad contains no teaching nor 
It is recognized by MPEP 2143.I.E that a concept that it "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious (See Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009)) if the following can be demonstrated:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Conrad teaches that there was a need in the art to find a solution to the problem of varying vehicle speed based on the load applied to the functional implement. (2) It is inherent that there are only two ways the vehicle speed can be varied in response to a detected functional implement load which would be predictable potential solutions to the recognized need or problem. (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device 

With respect to claim 10 Conrad teaches a vehicle wherein the controller is to control the driving assembly to vary the vehicle speed inversely proportional to the functional implement load (Conrad ¶ [41-43]).  

With respect to claim 14 Conrad teaches a vehicle wherein the vehicle comprises an electrically- powered vehicle (Conrad ¶[6]).

Claim(s) 9, 11, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2016/0183451) in view of Dayton (US2008/0105445).

With respect to claim 9, although Conrad is specifically drawn to a lawn mowing system, a lawn mowing with a blade is a comparable device to a seed spreader with a spreader disc.  More specifically, they are both landscaping systems with powered motors (or walk behind systems) with a rotating functional implement for working the land. As evidence of this applicant is provided with Dayton which recognizes that these are comparable similar devices (Dayton ¶[10] wherein all these devices are taught as being possible to be performed by a single modular device).

(1) a finding that the prior art contained a "base" device, method, or product upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device, method, or product;
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Dayton teaches that a lawn mower and a seed spreader are comparable devices. (2) Conrad teaches a technique of varying a vehicle speed based on the load applied to the function implement applicable to both systems. (3) One of ordinary skill in the art would have recognized that applying the known technique from Conrad to the seed spreader taught by Dayton would have resulted in the predictable result of a seed spreader that can varying a vehicle speed based on the load applied to the function implement and would have improved the system by providing better speed control of the vehicle and more even seeding. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Conrad to apply its technique to the seed spreader of Dayton because the system taught by Phillip was recognized as being comparable to the system taught by Conrad ready for improvement and one of ordinary skill in the art would have been capable of applying this known technique of Conrad to the known device taught by Phillip that 

With respect to claim 11, although Conrad is specifically drawn to a lawn mowing system, a lawn mowing with a blade is a comparable device to a snow blower with an auger.  More specifically, they are both landscaping systems with powered motors (or walk behind systems) with a rotating functional implement for working the land. As evidence of this applicant is provided with Dayton which recognizes that these are comparable similar devices (Dayton ¶[10] wherein all these devices are taught as being possible to be performed by a single modular device).
It is recognized by MPEP 2143.I.D that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is obvious (See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976)) if the following can be demonstrated:
(1) a finding that the prior art contained a "base" device, method, or product upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device, method, or product;
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Dayton teaches that a lawn mower and a snow blower are comparable devices. (2) Conrad teaches a technique of varying a vehicle speed based on the load applied to the 

With respect to claim 13 Conrad as modified in claim 12 teaches wherein the vehicle further comprises an interface to set the first vehicle speed, the first functional implement speed, and the second functional implement speed (Conrad Fig. 1 element 68, 69 ¶[29]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665